Citation Nr: 1100677	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-25 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected pulmonary disorder.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions in August 2008 and August 2009 of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of service connection for a 
psychiatric disorder, to include depression, and denied the claim 
of service connection for hypertension.

Referable to the Veteran's claimed acquired psychiatric disorder, 
the Board notes that service connection was previously denied for 
a psychiatric disorder in a July 1978 Board decision.  The 
appellant did not appeal that decision and it became final.  The 
appellant initiated a new claim for service connection for a 
psychiatric disorder in September 2007.  The Board notes that the 
United States Court of Appeals for the Federal Circuit has held 
that for purposes of determining whether a new claim has been 
submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a 
service connection claim is the Veteran's disease or injury, 
rather than the symptoms of that disease or injury.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims 
(Court) has determined that the scope of Boggs and Ephraim is 
limited to claims to reopen.  Specifically, the Court stated that 
Boggs, as well as Ephraim, relies upon a diagnosis to define the 
scope of a claim only retrospectively-after there has been a 
finding of fact based upon competent medical evidence.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in 
original).  In contexts of section 5108 and requests to reopen, 
this accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from pursuing 
claims based on evidence of injuries or diseases distinct from 
those upon which benefits have been denied.  Id.  However, the 
Court determined that the advantages of treating separate 
diagnoses as separate claims in cases to reopen do not exist 
where separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for benefits.  
Id.

In light of the Court's decision in Clemons, the Board has 
recharacterized the issue as whether new and material evidence 
has been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, as shown on the 
first page of this decision. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.  

Regarding the issue of whether new and material evidence has been 
received to reopen a claim of service connection for an acquired 
psychiatric disorder, the decision of the United States Court of 
Appeals for Veterans Claims in Kent v. Nicholson requires that 
the Secretary look at the bases for the prior denial and notify 
the Veteran as to what evidence is necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis upon which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the Veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection for an acquired psychiatric disorder.  On remand, the 
Veteran should be so notified.  

With respect to the Veteran's claim for service connection for 
hypertension, to include as secondary to the service-connected 
pulmonary disorder, VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  

A disability may be service-connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2010).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

On VA examination in January 2009, the examiner found that the 
Veteran's hypertension was not not caused by or the result of 
medication taken for the service-connected pulmonary disorder.  
However, it remains unclear whether the Veteran's hypertension 
disability was aggravated by his service-connected pulmonary 
disorder.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his hypertension, 
it is necessary to have a medical opinion based upon a thorough 
review of the record that reconciles the question of whether the 
Veteran's current hypertension was aggravated by his service-
connected pulmonary disorder.  The Board thus finds that an 
examination and opinion addressing whether the Veteran's disorder 
was aggravated by his service-connected disability is necessary 
in order to fairly decide the merits of the Veteran's claim.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the Veteran notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies him of the 
evidence and information necessary to reopen 
the claim for service connection for an 
acquired psychiatric disorder, (i.e., 
describes what new and material evidence is 
under the current standard); and (2) notifies 
him of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection that 
were found insufficient in the prior denial 
(i.e., an opinion relating the Veteran's 
acquired psychiatric disorder to his service, 
to an event or injury in service, or to a 
service-connected disability).

2.  Schedule the Veteran for a VA examination 
to determine whether there is any 
relationship between his diagnosed 
hypertension and his service-connected 
pulmonary disorder.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any hypertension 
has been aggravated (permanently increased in 
severity beyond the natural progress of the 
condition) by his service-connected pulmonary 
disorder.  If necessary, the examiner should 
attempt to reconcile the opinion with any 
other medical opinions of record.  The 
rationale for all opinions expressed must be 
provided.  The examiner should review the 
claims folder and should note that review in 
the examination report.

3.  Then, readjudicate the claims.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


